NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 4, 2007*
                               Decided April 5, 2007

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3568

JENNIFER J. LEICHENAUER and                     Appeal from the United States
WILLIAM H. BAILEY,                              District Court for the Central
     Plaintiffs-Appellants,                     District of Illinois

      v.                                        No. 05-1047

TAZEWELL COUNTY, et al.,                        Michael M. Mihm,
    Defendants-Appellees.                       Judge.

                                     ORDER

      Jennifer Leichenauer, the mother of Abagail, Jordanna, and Faith
Leichenauer, all minors, and Jordanna’s father, William Bailey, sued the county of
Tazewell, Illinois, and a number of individuals involved in the removal of the


      *
        Defendants Cheryl Penman and Linda Bridgemon were not served with
process in the district court. Accordingly, they are not parties to this appeal. After
an examination of the briefs and the record, we have concluded that oral argument
is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 06-3568                                                                     Page 2

children from the couple’s custody. The plaintiffs claimed that the defendants
violated their civil rights and committed various state-law torts in the course of
falsely accusing them of neglect, filing a baseless shelter care petition against them,
and invoking state-court process to remove the children from their custody, and
deprive them of unsupervised visitation. The couple also brought claims on behalf
of the three children relating to abuse they allegedly suffered while in the custody of
the Illinois Department of Child and Family Services (“IDCFS”) and foster care.
However, the guardian ad litem appointed for the children concluded after an
investigation that no colorable claims could be asserted on the children’s behalf, and
the district court dismissed the children’s claims. The district court ultimately
granted the defendants’ motions to dismiss, concluding that it lacked jurisdiction
under the Rooker-Feldman doctrine, Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923), and District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983), and
that, insofar as the state-court litigation over custody was ongoing, it should
abstain under Younger v. Harris, 401 U.S. 37 (1971).

        Leichenauer and Bailey’s pro se appellate brief contains only assertions of
misconduct on the part of IDCFS employees; the plaintiffs do not challenge, or even
mention, the district court’s decisions on jurisdiction and abstention—the only
grounds for the dismissal. They have not even supplied a copy of the district court’s
order dismissing their complaint. See Fed. R. App. P. 30(a)(c); Cir. R. 30(a).
Although we afford pro se filings some leeway, here, we have nothing to review
because Leichenauer and Bailey have not pointed to any legal or factual error in the
district court’s decision. See Crestview Vill. Apartments v. U.S. Dep’t of Hous. &
Urban Dev., 383 F.3d 552, 555 (7th Cir. 2004) (holding that plaintiff waived
challenge to district court’s conclusion that it lacked subject-matter jurisdiction by
failing to discuss it on appeal). Federal Rule of Appellate Procedure 28(a)(9)(A)
requires the appellant’s brief to set forth “appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the record on which the
appellant relies.” We will not search the record and raise arguments on behalf on
the appellants. See Stein v. Ashcroft, 284 F.3d 721, 725 (7th Cir. 2002); Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Accordingly, we DISMISS the appeal.